Prospectus Supplement No. 5 Filed Pursuant to Rule 424(b)(3) (To Post-Effective Amendment No. 2 to Registration No. 333-186128 Registration Statement on Form S-1 Dated June 19, 2013) Community Financial Shares, Inc. Up to 19,684,700 Shares of Common Stock This prospectus supplement relates to the offer and sale from time to time of up to 19,684,700shares of common stock of Community Financial Shares, Inc., a Maryland corporation (the “Company”), by the selling stockholders named in the prospectus (the “Prospectus”) included in Registration Statement No. 333-186128.You should read this prospectus supplement in conjunction with the Prospectus, and this prospectus supplement is qualified in its entirety by reference to the Prospectus, except to the extent that the information contained in this prospectus supplement supersedes or supplements the information contained in the Prospectus. This prospectus supplement includes the disclosure under “Item 5.02: Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers” in the Company’sCurrent Report on Form 8-K filed with the Securities and Exchange Commission on September 20, 2013 (the “Form 8-K”).The text of the Form 8-K is attached hereto. Investing in our common stock involves risks, including the possible loss of principal.See “Risk Factors” beginning on page 8 of the Prospectus. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or determined if the Prospectus or this prospectus supplement is truthful or complete.Any representation to the contrary is a criminal offense. The date of this prospectus supplement is September 23, 2013. UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): September 19, 2013 COMMUNITY FINANCIAL SHARES, INC. (Exact name of registrant as specified in charter) Maryland (State or other jurisdiction of incorporation) 0-51296 (Commission File Number) 36-4387843 (IRS Employer Identification No.) 357 Roosevelt Road, Glen Ellyn, Illinois 60137 (Address of principal executive offices, including zip code) Registrant’s telephone number, including area code: (630) 545-0900 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: [ ] Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ] Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ] Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) [ ] Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. On September 19, 2013, the Board of Directors of Community Financial Shares, Inc. (the “Company”) appointed Philip Timyan to serve as a director of the Company. Mr. Timyan was appointed to the Board of Directors of the Company pursuant to the terms of the Securities Purchase Agreement, dated as of November 13, 2012, by and between the Company and the investors identified therein (the “Securities Purchase Agreement”). As previously disclosed, effective as of the closing of the transactions contemplated by the Securities Purchase Agreement, which occurred on December 21, 2012, Donald H. Wilson, Christopher M. Hurst, Daniel Strauss and Philip Timyan were appointed as advisory directors of the Company pending the Company’s receipt of all regulatory approvals required to appoint such individuals as directors of the Company. The Company has now received the requisite regulatory approvals needed to appoint Mr. Timyan as a Board member. In connection with his appointment as a director, Mr. Timyan was also appointed to serve on the Governance and Credit Risk Committees of the Company’s Board of Directors. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. COMMUNITY FINANCIAL SHARES, INC. Date: September 20, 2013 By: /s/ Donald H. Wilson Donald H. Wilson Chairman, President and Chief Executive Officer
